 1   JACQUELINE A. FORSLUND
     Forslund Law, LLC
 2   CSBN 154575
 3
     P.O. Box 4476
     Sunriver, OR 97707
 4   Telephone:    541-419-0074
     Fax:          541-593-4452
 5   Email:        jaf@forslundlaw.com
 6
     Attorney for Plaintiff
 7

 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA

10   BOBBY FRANKLIN MITCHELL,            )                Case No. 2:18-CV-01798-DMC
                                         )
11          Plaintiff                    )                STIPULATION AND
                                         )                ORDER FOR EXTENSION OF TIME
12
     v.                                  )                TO FILE PLAINTIFF'S OPENING BRIEF
13                                       )
     NANCY A. BERRYHILL,                 )
14   Acting Comm’r of Social Security,   )
                                         )
15
            Defendant                    )
16                                       )
     ____________________________________)
17
             IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to extend
18

19   the time 30 Days to March 15, 2019, for Plaintiff to file his Opening Brief, in accordance with the

20   Court’s Scheduling Order. This is Plaintiff's second request for an extension. It is requested due to
21
     the fact that Plaintiff’s counsel recently experienced an extended illness which has caused a backlog
22
     in her workload.
23

24

25

26

27

28

     Mitchell v. Berryhill          Stipulation and Proposed Order   E.D. Cal. 2:18-cv-01798-DMC
 1           The parties further stipulate that the Court’s Scheduling Order be modified accordingly.
 2

 3
                                                   Respectfully submitted,
 4

 5

 6
     Date: February 11, 2019                       JACQUELINE A. FORSLUND
                                                   Attorney at Law
 7

 8                                                 /s/Jacqueline A. Forslund
 9
                                                   JACQUELINE A. FORSLUND

10                                                 Attorney for Plaintiff

11

12
     Date: February 11, 2019                       MCGREGOR W. SCOTT
13                                                 United States Attorney
                                                   DEBORAH STACHEL
14                                                 Regional Chief Counsel, Region IX
                                                   Social Security Administration
15

16                                                 /s/Michael K. Marriott
                                                   MICHAEL K. MARRIOTT
17                                                 Special Assistant United States Attorney
                                                   *By email authorization
18

19                                                 Attorney for Defendant

20
                                                    ORDER
21

22   APPROVED AND SO ORDERED

23   Dated: February 14, 2019
                                                         ____________________________________
24                                                       DENNIS M. COTA
                                                         UNITED STATES MAGISTRATE JUDGE
25

26

27

28

     Mitchell v. Berryhill          Stipulation and Proposed Order   E.D. Cal. 2:18-cv-01798-DMC
